Citation Nr: 0316757	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Herman, Counsel




INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This appeal before the Board of Veterans' Appeals (Board) is 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Boston, 
Massachusetts.  


REMAND

On November 9, 2000, the VCAA, 38 U.S.C.A. §§ 5100 et. seq., 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

The records shows that the veteran died at the Fairlawn 
Nursing Home as the result of a cerebral vascular accident.  
The medical records from that facility should be obtained.  
Further, the appellant argues that retained shell fragments 
in the veteran's head prevented him from undergoing surgery 
after he had an aneurysm.  She maintains that the inability 
to undergo this necessary surgery eventually resulted in the 
veteran's death.   The appellant should be advised that she 
must submit credible medical evidence to support her 
contentions.  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
appellant notice of the section 5103 
obligations relative to her claim on 
appeal..  See also 38 C.F.R. § 3.159 
(2002).  In so doing, the appellant 
should be asked to submit credible 
medical evidence establishing the veteran 
had retained shell fragments in his head, 
and that these fragments prevented him 
from undergoing surgery that would have 
prolonged his life.
 
2.  With any needed assistance from the 
appellant, obtain any records from the 
Fairlawn Nursing Home reflecting 
treatment of the veteran for the cerebral 
vascular accident that resulted in his 
death in January 2000.  This includes any 
and all notes, discharge summaries, and 
consultations.  If it is reasonably 
certain these records do not exist or 
that further efforts to obtain these 
records would be futile, write to the 
appellant and: 


(a) identify the records VA was 
unable to obtain;
(b) explain the efforts VA made to 
obtain them; 
(c) describe any further action VA 
will take regarding the claims 
including, but not limited to, 
advising that VA will decide the 
claims based on the evidence of 
record unless the appellant submits 
the records VA was unable to obtain; 
and 
(d)  advise the appellant that she 
is ultimately responsible of 
providing the evidence.  
 
3.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence  and 
discussion of all pertinent laws and 
regulations, including the VCAA.  Allow 
an appropriate period of time for 
response.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


